Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-9, 11-16, and 18-20 are allowable.
Independent Claim 15 is drawn to a "computer readable storage medium".  In light of the specification, which makes a distinction between “computer readable storage medium” and a signal (pg. 3/30, para. 0015), and consistent with a conclusion reached by one of ordinary skill in the art, the claimed "computer readable storage medium" are construed by the examiner as covers only non-transitory media. Claim 15 and its dependents are, therefore, directed to statutory subject matter.  
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a system or method of performing operations that include features which determine the quality of an image taken from a patient during a current exam by comparing a set of quality measurements measured from anatomical landmarks of the patient obtained during the current exam with a recorded patient-specific image quality threshold obtained from the same patient from at least one prior exam that measured the same anatomical landmarks. The recorded patient-specific image quality threshold indicates that the image quality in the prior exam from which it was obtained had sufficient quality for diagnostic interpretation by a computer-aided diagnosis (CAD) device. Therefore, if the current set of quality measurements calculated for the anatomical landmark falls below the recorded patient-specific 

    PNG
    media_image1.png
    701
    481
    media_image1.png
    Greyscale


Conclusion
The prior art of record, singly or in combination, fails to teach or disclose the limitations stated below as recited in claim 1, and similarly stated in claims 8 and 15. 



calculating a prior set of quality measurements for the at least one prior exam based on the detected prior set of features, wherein the at least one anatomical landmark detected in the at least one prior exam indicates proper positioning of a tissue of the patient in the at least one prior exam;
recording a patient-specific image quality threshold based on the calculated prior set of quality measurements for the at least one prior exam, wherein the recorded patient-specific image quality threshold indicates that the at least one prior exam includes sufficient quality for diagnostic interpretation by a computer-aided diagnosis (CAD) device; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        

		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666